DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 5 “Premature Finality of the present Office Action” filed 01/20/2021, with respect to the finality of the Office Action dated 10/20/2020 have been fully considered and are persuasive.  The finality of the Office Action dated 10/20/2020 has been withdrawn. 

In response to applicant's argument (Pages 7-8, dated 01/20/2021) that there is no teaching in Lei (US PGPUB 2015/0198163 A1) that the flow through flow passage is configured to go both ways is not persuasive as there is no additional structure pointed to in the claim language that would make it patentably distinct from the reference cited (See MPEP 2114 II.); and further, in paragraph [0037]-[0038] of Lei is directed to the second impeller (144, Fig. 5) and not the inlet port of the first impeller (142, Fig. 5) and is therefore irrelevant to the teachings for or against there being a two way flow through the recirculation flow passage; furthermore paragraph [0035] of Lei sets out that the flow recirculation features result in allowing recirculation of flow for aiding stall margin of the compressor which a higher stall limit also increases the capacity limit of the compressor as a higher potential top, useful speed of the impeller would naturally result in increased capacity (the same result as disclosed a recitation of the intended use [immediate application paragraph 0022]); a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘constant gap’ must be shown or the feature(s) canceled from the claim(s). Currently as shown in the drawings the gap between the shroud and the impeller leading edge tip and impeller trailing edge tip do change.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Radial Compressor with Recirculation Chamber.

Claim Objections

Claim 1 is objected to because of the following informalities:
As best understood, the limitation, “a meridian section of the secondary flow opening, via which the secondary flow chamber is connected to the main flow passage in the region of the impeller, is set obliquely or inclined relative to a radial direction” should be something like: seen in a meridian section of the radial compressor, the secondary flow opening, via which the secondary flow chamber is connected to the main flow passage in the region of the impeller, is set obliquely or inclined relative to a radial direction.
As best understood, the limitation, “at a choke limit of the radial compressor, the flow through the secondary flows from the further secondary flow opening to the secondary flow opening in the flow of the main flow” should be something like: at a choke limit of the radial compressor, the flow through the secondary flow chamber flows from the further secondary flow opening to the secondary flow opening in the flow of the main flow.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no mention of a constant gap in the specification of the immediate application, additionally the gap between the shroud and the impeller between the leading edge tip and the trailing edge tip are shown to change in Fig. 1 of the immediate application.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Claims 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “a constant gap” in line 13. There is no mention of a constant gap between the shroud and the impeller tip in the specification and the gap between the shroud and the impeller tips changes between the impeller leading edge and the impeller trailing edge. Which makes the immediate claim unclear and therefore fails to distinctly claim the subject matter regarded as the invention. The dependent claims are also rejected based on their ultimate dependency on claim 1.
Claim 9 recites the limitation "the secondary" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unknown as to which secondary “the secondary” is referring to as there exists “a secondary flow chamber” “a secondary flow opening” “an additional secondary flow opening”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (US PGPUB 2015/0198163 A1).

Regarding claim 1, Lei et al. discloses a radial compressor (Fig. 1, Abstract), comprising: a rotating impeller (142); a stationary housing (136); a main flow passage (132) defined by the stationary housing configured to feed a medium to be compressed in a direction of the impeller ([0035]); a secondary flow chamber (138) arranged radially outside the main flow passage (Fig. 1) which is delimited from the main flow passage by a contour wall (see annotated image 1 below) and which is connected to the main flow passage via a secondary flow opening (137) in the region of the impeller, and a further secondary flow opening (139) arranged upstream of the impeller (Fig. 2); a meridian section of the secondary flow opening, via which the secondary flow chamber is connected to the main flow passage in the region of the impeller is set obliquely or inclined relative to a radial direction (see annotated image 1 below), wherein a substantially constant gap (see annotated image 1 below) is formed between the rotating impeller and the stationary housing and between the rotating impeller and the contour wall, wherein the secondary flow chamber is configured such that; below a surge limit of the radial compressor, a flow of the medium to be compressed from the secondary flow opening to the further secondary flow opening opposite to a flow direction of the main flow (The examiner notes that there is no additional structure added by this clause and that the prior art merely needs be capable of performing such a function, see MPEP 2114 II.), and a choke limit of the radial compressor, the flow through the secondary flows from the further secondary flow opening to the secondary flow opening in 

    PNG
    media_image1.png
    539
    749
    media_image1.png
    Greyscale



Regarding claim 7, Lei et al. discloses all of claim 1 above, wherein the radial compressor is a radial compressor of an exhaust gas turbocharger ([0002]).

Regarding claim 8, Lei et al. discloses all of claim 1 as above, wherein an upstream wall of the secondary flow chamber proximate to the further secondary flow opening extends from the main flow passage in a radially downstream direction (a portion of an upstream wall 132, the inlet, extends radially downstream as the further secondary flow opening extends radially outward, and is taken as radially downstream).

Regarding claim 9, Lei et al. discloses all of claim 1 as above, wherein the flow through the secondary is fed to the main flow without throttling (there is no structure that would allow for throttling in Lei et al., and further no mentioning of throttling the flow through the secondary flow passage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lei it al. in view of McGahey et al. (US PGPUB 2016/0160756 A1).

Lei et al. discloses all of claim 1 as above.
However, while Lei et al. shows a meridian section of the secondary flow opening that has an oblique or incline compared to the radial direction, they are silent on the particular angle of the meridian section of the secondary flow opening.
McGahey et al. teaches an active casing treatment for a turbocharger with a slot (152) that has an angle relative (a) (Fig. 3) is in a range of between 15 degrees to 50 degrees when measured from the inlet wall (which if measured from the radial direction would correspond to 75 degrees to 40 degrees) ([0027]), and ideally a slot angle of 45 degrees (which if measured from the radial direction would correspond to 45 degrees) ([0027]).


Regarding claim 2, the combination of Lei et al. and McGahey et al. disclose all of claim 1 as above, wherein the meridian section of the secondary flow opening, via which the secondary flow chamber is connected to the main flow passage in a region of the impeller includes an angle between 10 and 80 degrees in the radial direction (McGahey et al. teaches between 40 degrees to 75 degrees, and ideally 45 degrees).

Regarding claim 3, the combination of Lei et al. and McGahey et al. disclose all of claim 2 as above, wherein the meridian section of the secondary flow opening includes and angle between 10 degrees and 70 degrees with the radial direction (McGahey et al. teaches between 40 degrees to 75 degrees, and ideally 45 degrees).

Regarding claim 4, the combination of Lei et al. and McGahey et al. disclose all of claim 3 as above, wherein the meridian section of the secondary flow opening includes and angle between 20 degrees and 70 degrees with the radial direction (McGahey et al. teaches between 40 degrees to 75 degrees, and ideally 45 degrees).

Regarding claim 5, the combination of Lei et al. and McGahey et al. disclose all of claim 4 as above, wherein the meridian section of the secondary flow opening includes and angle between 20 degrees and 60 degrees with the radial direction (McGahey et al. teaches between 40 degrees to 75 degrees, and ideally 45 degrees).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747